IN THE COURT OF APPEALS OF TENNESSEE
           MIDDLE SECTION AT NASHVILLE

FRANK McNIEL, M.D. and                 )
JANET McNIEL, M.D.,                    )
                                       )
      Plaintiffs/Appellants,           )
                                       )      Davidson Chancery
                                       )      No. 95-1400-I
VS.                                    )
                                       )      Appeal No.
                                       )      01A01-9608-CH-00383
TENNESSEE BOARD OF                     )
MEDICAL EXAMINERS,                     )

      Defendant/Appellee.
                                       )
                                       )
                                                                  FILED
                                                                     March 5, 1997

                      CONCURRING OPINION                          Cecil W. Crowson
                                                                 Appellate Court Clerk


      The orders handed down by the Tennessee Board of Medical Examiners on
March 6, 1995 can stand only if the board’s conclusions are supported by
substantial and material evidence. See Tenn. Code Ann. § 4-5-322(h)(5) (Supp.
1996). Cases of this sort require either admissions by the accused physician,
Williams v. State Dep’t of Health & Env’t, 880 S.W.2d 955, 958 (Tenn. Ct. App.
1994), or expert proof concerning the standard of professional conduct alleged to
have been violated. Williams v. Tennessee Bd. of Medical Examiners, App. No.
01A01-9402-CH-00060, 1994 WL 420910, at *6-8 (Tenn. Ct. App. Aug. 12,
1994) (No Tenn. R. App. P. 11 application filed).


      The board produced neither in this case. The Doctors McNiel did not
concede that their prescription practices were contrary to the applicable statutory
requirements or standard of care, and Dr. Brian W. Christman’s testimony was too
indefinite and equivocal to support the board’s disciplinary actions. Accordingly,
I concur with the results of the court’s opinion.


                                       ____________________________
                                       WILLIAM C. KOCH, JR., JUDGE